 

Exhibit 10.24(10)

  

DEBT PURCHASE AGREEMENT

 

THIS DEBT PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
the 15th day of January, 2015, by and among TCA GLOBAL CREDIT MASTER FUND, LP, a
Cayman Islands limited partnership, with an address of 3960 Howard Hughes
Parkway, Suite 500, Las Vegas, NV 89169 (“Assignor” or “Lender”), ICONIC
HOLDINGS, LLC, a Delaware limited liability company, with an address of 7200
Wisconsin Ave., Suite 206, Bethesda, MD 20816 (“Assignee”), and M LINE HOLDINGS,
INC., a Nevada corporation (the “Issuing Borrower”), E.M. TOOL COMPANY, INC., a
California corporation, and PRECISION AEROSPACE AND TECHNOLOGIES, INC. (f/k/a
Eran Engineering, Inc.), a Nevada corporation (together with the Issuing
Borrower, the “Borrowers”).

 

WITNESSETH

 

WHEREAS, the Borrowers and Lender entered into a Credit Agreement dated as of
March 31, 2013, but made effective as of April 30, 2013, together with First
Amendment to Credit Agreement dated effective as of September 27, 2013
(collectively, together with any other amendments, renewals, substitutions,
replacements or modifications from time to time, the “Credit Agreement”); and

 

WHEREAS, pursuant to the Credit Agreement, the Borrowers executed and delivered
to Lender that certain Revolving Note dated as of March 31, 2013, but made
effective as of April 30, 2013, evidencing Revolving Loans under the Credit
Agreement (the “Revolving Note”); and

 

WHEREAS, the Borrowers, other guarantors, and Lender entered into that certain
Settlement Agreement dated as of September 8, 2014 (the “Settlement Agreement”)
in connection with the obligations of the Borrowers under the Credit Agreement
and Revolving Note; and

 

WHEREAS, Assignee desires to purchase from Lender, and Lender is amenable to
selling and assigning to Assignee, Assignor’s right, title and interest in and
to a portion of the monetary obligations evidenced by the Revolving Note, such
portion being equal to One Million Two Hundred Thousand Dollars ($1,200,000.00)
of the monetary obligations evidenced by the Revolving Note (the “Assigned
Debt”), which Assigned Debt shall be purchased by Assignee in tranches as more
specifically hereinafter set forth; and

 

WHEREAS, on or prior to each “Purchase Tranche Closing” (as hereinafter
defined), as directed by Lender, the Borrowers agree to sever, split, divide and
apportion the Revolving Note (or any replacement notes issued in replacement
thereof as hereby contemplated, as applicable) into two separate and distinct
replacement notes, each in substantially the same form as the Revolving Note,
one for the amount of the portion of the Assigned Debt being sold and assigned
at such Purchase Tranche Closing (the portion of the Assigned Debt being sold
and assigned at each separate Purchase Tranche Closing, as applicable, being
referred to as the “Applicable Assigned Debt”), and one for the remaining amount
of the overall debt evidenced by the Revolving Note (or any replacement notes
issued in replacement thereof as hereby contemplated, as applicable);

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and agreed, Assignor, Assignee, and Borrowers hereby
covenant and agree as follows:

  

1.          Recitals. The recitations set forth in the preamble of this
Agreement are true and correct and incorporated herein by this reference.

 

1

 

 

2.          Agreement to Assign Assigned Debt.

 

(a)          Purchase Tranche Closings. Provided there is no default or breach
under this Agreement, and that no event has occurred that, with the passage of
time, the giving of notice, or both, would constitute a default or breach under
this Agreement, then Assignor hereby agrees to sell and assign to Assignee, and
Assignee hereby agrees to purchase from Assignor, the Assigned Debt, which
Assigned Debt shall be sold in fifteen (15) separate tranches (each of such
tranches hereinafter referred to as a “Purchase Tranche”), each of such separate
Purchase Tranches to be sold and assigned on the respective dates and for the
respective amounts set forth in the schedule attached hereto as Exhibit “A”
(each closing of a Purchase Tranche referred to as a “Purchase Tranche Closing”
and the purchase price to be paid for each Applicable Assigned Debt at each
Purchase Tranche Closing, as shown on such attached schedule, referred to as the
“Applicable Purchase Price”); provided, however, nothing herein shall prevent
Assignee from electing to purchase a greater portion of the Assigned Debt than
that set forth in the attached schedule for any given Purchase Tranche Closing,
up to the aggregate amount of the Assigned Debt, by written notice to Assignor
delivered prior to the applicable Purchase Tranche Closing.

 

(b)          Deliveries at Each Purchase Tranche Closing. At each Purchase
Tranche Closing: (i) Lender shall execute and deliver to Assignee, an assignment
of the Applicable Assigned Debt being sold and assigned at such Purchase Tranche
Closing, substantially in the form attached hereto as Exhibit “B” (each, an
“Assignment”); (ii) Lender shall deliver to Assignee the original replacement
note for the Applicable Assigned Debt being sold and assigned at such Purchase
Tranche Closing (subject to receipt of same by Lender from Borrowers as provided
in Section 2(c) below); and (iii) Assignee shall pay to Lender the Applicable
Purchase Price for the Applicable Assigned Debt being sold and assigned at such
Purchase Tranche Closing, by wire transfer of good and cleared U.S. currency to
an account designated by Lender.

 

(c)          Borrowers’ Obligation to Sever Notes. On or prior to each Purchase
Tranche Closing, and within no later than three (3) business days after request
therefor is made by Lender to Borrowers, the Borrowers agree to sever, split,
divide and apportion the Revolving Note (or any replacement notes issued in
replacement thereof as hereby contemplated, as applicable) into two separate and
distinct replacement notes, each in substantially the same form as the Revolving
Note. One of such replacement notes shall be for a principal amount equal to the
Applicable Purchase Price corresponding to the Applicable Assigned Debt for the
applicable Purchase Tranche Closing, and the second replacement note shall be
for a principal amount equal to the remaining amount of the overall debt then
existing and evidenced by the Revolving Note (or any replacement notes issued in
replacement thereof as hereby contemplated, as applicable). In order to clarify
the foregoing, as an example, on or prior to the first Purchase Tranche Closing
contemplated hereby, upon request by Lender, the Borrowers shall provide to
Lender two replacement notes in replacement of the Revolving Note, one for
$100,000, which is the Applicable Purchase Price for the Applicable Assigned
Debt being sold and assigned at the first Purchase Tranche Closing, and the
second for $2,368,395.90 (as of January 15, 2015), which is the amount of the
overall debt evidenced by the Revolving Note, less the Applicable Purchase Price
for the first replacement note being sold and assigned at the first Purchase
Tranche Closing. This second replacement note shall then be severed in the same
manner for the second Purchase Tranche Closing, and this foregoing process of
severing and issuing replacement notes shall be repeated for each Purchase
Tranche Closing, until the Assigned Debt is sold and assigned in full, or this
Agreement is otherwise earlier terminated in accordance with its terms. Assignee
acknowledges and understands that Lender’s obligation to sell, assign and
deliver each original replacement note representing the Applicable Assigned Debt
at each Purchase Tranche Closing is subject to and conditioned upon Borrowers
executing and delivering such replacement notes to Lender in accordance with
this Agreement. Immediately after the sale, assignment and transfer of each
replacement note representing the Applicable Assigned Debt, and payment of the
Applicable Purchase Price therefor to Assignor, Assignee will exchange any
replacement note evidencing the Applicable Assigned Debt received from Assignor
with the Borrowers for a new replacement or exchange note in Assignee’s name (an
“Exchange Note”) upon terms and conditions acceptable to Assignee and as
otherwise agreed upon between Borrowers and Assignee. In connection therewith,
the Borrowers also agree to execute supporting documents for each Exchange Note
including, but not limited to, a board resolution for the issuance of each
Exchange Note, an exchange agreement, and a letter of instruction with its
transfer agent reserving shares for the conversion of each Exchange Note, all as
may be required by Assignee.

 

2

 

 

(d)          Remaining Debt. Assignee acknowledges that at each Purchase Tranche
Closing, and subject to Lender’s receipt of the Applicable Purchase Price, only
the Applicable Assigned Debt represented by the specific replacement note
representing the applicable Purchase Tranche shall be deemed sold and assigned
hereunder, it being acknowledged by Assignee that the remaining portion of the
debt evidenced by the Revolving Note (or any replacement notes issued in
replacement thereof as hereby contemplated, as applicable) shall not be sold or
assigned thereby unless and until additional replacement notes for additional
Purchase Tranches are thereafter sold in accordance with this Agreement and the
Applicable Purchase Price therefor is received by Lender. Moreover, any portion
of the debt evidenced by the Revolving Note other than the Assigned Debt (the
“Remaining Debt”) shall not be part of this Agreement and shall not be subject
to sale or assignment hereunder.

 

(e)          No Security Rights. Assignee hereby agrees and acknowledges that
the sale, transfer and assignment of the Assigned Debt, or any portion thereof,
shall be a sale, transfer and assignment of the monetary obligations evidenced
by such Assigned Debt (or portion thereof) only, and shall not include, and such
sale, transfer and assignment expressly excludes, the Remaining Debt, as well as
excluding any and all security rights, rights to any collateral, or any other
security interests or rights of Assignor of any nature or kind related to,
arising under, or pursuant to, the Credit Agreement, any other “Loan Documents”
(as defined in the Credit Agreement) related thereto, or any other security
agreements, UCC financing statements, or any other documents or instruments
relating to the obligations of the Borrowers to Assignor (collectively, the
“Security Rights”), it being agreed and acknowledged that all Security Rights
shall remain with Assignor, as security for any portion of the Assigned Debt not
assigned at any Purchase Tranche Closing, the Remaining Debt, or any other
obligations of Borrowers to Assignor.

 

(f)           Additional Lender Agreements.

 

(i)          Subsequent Acquisitions. The parties acknowledge and recognize that
pursuant to the terms of the Credit Agreement, Borrowers are prohibited from
engaging, closing or otherwise undertaking any number of transactions, including
acquisitions, without the prior written consent of the Lender. In this regard,
the Lender agrees that, provided there is no default or breach under this
Agreement by Assignee or Borrowers, and that no event has occurred that, with
the passage of time, the giving of notice, or both, would constitute a default
or breach under this Agreement by Assignee or Borrowers, then Assignor hereby
agrees that it will not unreasonably withhold its consent to any proposed
acquisitions sought to be undertaken by Borrowers after the Effective Date.
Borrowers agree to provide to Lender any and all information requested by Lender
with respect to any such contemplated acquisitions, so that Lender can promptly
evaluate same in connection with its decision to grant or withhold such required
consent.

 

(ii)         Prior Release of Equipment. Lender hereby confirms that the
definition of “Collateral” under the Security Agreement executed and delivered
in connection with the Credit Agreement has been and remains effectively amended
to exclude the five (5) pieces of equipment listed on Exhibit “A” to the
Settlement Agreement from the lien and encumbrance of Lender’s security interest
under the Security Agreement.

 

3

 

 

3.           Conditions to Purchases.

 

(a)          Initial Purchase. The initial Purchase Tranche contemplated
hereunder shall not be closed and funded unless and until the following initial
conditions precedent (the “Initial Conditions”) are first satisfied, or waived
by Assignee in writing:

 

(i)          Increase in Borrower’s Authorized Shares. The Issuing Borrower
shall have increased its authorized shares of “Common Stock” (as defined in the
Credit Agreement) to not less than 10 billion shares; and

 

(ii)         Current Filings. The Issuing Borrower shall be current in all of
its required filings with the Securities and Exchange Commission (the “SEC”).

 

Borrowers agree to diligently pursue satisfaction of the foregoing Initial
Conditions, and Borrowers and Assignee hereby agree to keep Lender fully
apprised of the progress in satisfying such Initial Conditions. In the event the
foregoing Initial Conditions are not satisfied on or prior to a date that is
forty-five (45) days from the Effective Date, then this Agreement shall
automatically terminate upon the end of such forty-five (45) day period (unless
Assignee waives such Initial Conditions in writing on or prior to the end of
such forty-five (45) day period), whereupon this Agreement shall be deemed
terminated. In the event the Initial Conditions are not fulfilled due to certain
matters which are not within the control of Borrowers, the forty-five (45) day
period will be extended, in the reasonable discretion of Assignor, provided
Borrowers are not then in default and are diligently prosecuting the fulfillment
of the Initial Conditions. In no event, however, shall such time period be
extended beyond seventy-five (75) days from the Effective Date. Matters which
would provide a reasonable basis for approval of an extension include delay by
the external auditors or a regulatory or governmental agency delay.

 

(b)          Additional Purchases. If the first Purchase Tranche Closing is
consummated hereunder, and the Applicable Purchase Price therefor is paid and
received by Lender as contemplated under this Agreement, then Assignee’s
obligation to purchase any additional Purchase Tranches as hereby contemplated
is a binding and continuing obligation of Assignee; provided, however, Assignee
shall have the right to terminate such obligation at any time during the term of
this Agreement upon the occurrence of any of the following events (each a
“Trigger Event”): (i) the Issuing Borrower fails to stay current in its filing
obligations with the SEC; (ii) trading of the Issuing Borrower’s Common Stock on
the OTCPINK is stopped or halted for any reason; (iii) any suspension of
electronic trading or settlement services by the Depository Trust Company
(“DTC”) with respect to the Common Stock occurs and is continuing, or any
receipt by the Issuing Borrower of any notice from DTC to the effect that a
suspension of electronic trading or settlement services by DTC with respect to
the Common Stock is being imposed or is contemplated (unless, prior to such
suspension, DTC shall have notified the Issuing Borrower in writing that DTC has
determined not to impose any such suspension); (iv) the Issuing Borrower is in
default with its transfer agent (the “Transfer Agent”), or the Transfer Agent
fails to issue to Assignee any shares of the Issuing Borrower’s Common Stock
which may be due to Assignee in connection with any conversion rights exercised
by Assignee under any promissory notes purchased by Assignee hereunder, or notes
issued in replacement thereof; (v) the Issuing Borrower fails to maintain its
active status with the State of Nevada; (vi) Borrowers shall default (beyond any
applicable notice and cure periods) in any of their obligations to Assignee
under the promissory notes purchased by Assignee hereunder, or notes issued in
replacement thereof, or any other obligations of Borrowers to Assignee; (vii)
the Issuing Borrower’s average daily dollar trading volume over any five-day
period is less than $10,000 per day; (viii) the Issuing Borrower fails to
maintain any share reserve required by Assignee; or (ix) any shares of Common
Stock issued upon conversion of the Assigned Debt cannot be sold under Rule 144
as a result of any failure to meet the requirements of Rule 144 not caused by
Purchaser. Upon the occurrence of a Trigger Event, in the event Assignee desires
to terminate its obligation to purchase Purchase Tranches as hereby
contemplated, Assignee shall deliver to Lender written notice of such
termination delivered within five (5) days of the occurrence of the Trigger
Event (which notice shall include a statement of the Trigger Event that has
occurred and reasonable evidence of the occurrence thereof), whereupon
Assignee’s obligation to purchase any additional Purchase Tranches thereafter
shall immediately terminate and be of no further force or effect.

 

4

 

 

4.           Representations and Warranties of Assignor. Assignor makes the
following representations and warranties to Assignee, each of which shall be
deemed made as of the Effective Date, and re-made as of each Purchase Tranche
Closing:

 

(a)          Assignor is the legal and equitable owner of Assignor’s right,
title and interest in and to the Assigned Debt, except for any portion of the
Assigned Debt previously sold and assigned to Assignee pursuant to this
Agreement; and

 

(b)          Assignor has not sold, transferred, assigned, pledged,
hypothecated, or otherwise encumbered the Assigned Debt, or any portion thereof,
except for any portion of the Assigned Debt previously sold and assigned to
Assignee pursuant to this Agreement; and

 

(c)          The Assignor is an entity duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization with full
right, corporate, partnership or other applicable power and authority to enter
into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder, and the execution, delivery
and performance by the Assignor of the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate, partnership, or
similar action on the part of the Assignor.

 

(d)          Except for the foregoing representations and warranties, this
Agreement and each Assignment is made by Assignor without recourse,
representation or warranty of any nature or kind, express or implied, and
Assignor specifically disclaims any warranty, guaranty or representation, oral
or written, past, present or future with respect to the Assigned Debt, any
portion thereof, or any instruments evidencing same, including, without
limitation: (i) the validity, effectiveness or enforceability of the Assigned
Debt, any portion thereof, or any instruments evidencing same; (ii) the
validity, existence, or priority of any lien or security interest securing the
obligations of Borrowers or any other Credit Parties evidenced by the Assigned
Debt, any portion thereof, or any instruments evidencing same; (iii) the
existence of, or basis for, any claim, counterclaim, defense or offset relating
to the Assigned Debt, any portion thereof, or any instruments evidencing same;
(iv) the financial condition of the Borrowers, or any other Credit Parties or
guarantor or obligor liable under the Assigned Debt, any portion thereof, or any
instruments evidencing same, or the ability of any such parties to pay or
perform their respective obligations under the Assigned Debt, any portion
thereof, or any instruments evidencing same; (v) the compliance of the Assigned
Debt, any portion thereof, or any instruments evidencing same with any laws,
ordinances or regulations of any governmental agency or other body; (vi) the
value or condition of any collateral securing the obligations under the Assigned
Debt, any portion thereof, or any instruments evidencing same; and (vii) the
future performance of the Borrowers or any other Credit Parties or guarantor or
obligor liable under the Assigned Debt, any portion thereof, or any instruments
evidencing same. Assignee acknowledges and represents to Assignor that Assignee
has been given the opportunity to undertake its own investigations of the
Borrowers, the Assigned Debt, any portion thereof, or any instruments evidencing
same, and having undertaken and performed all such investigations as Assignee
deemed necessary or desirable, Assignee represents, warrants and agrees that it
is relying solely on its own investigation of the Borrowers, the Assigned Debt,
any portion thereof, or any instruments evidencing same, and not any information
whatsoever provided or to be provided by Assignor, or any representation or
warranty of Assignor. This Agreement, and each Assignment of the Assigned Debt,
or portion thereof, as provided for herein is made on an “AS IS,” “WHERE IS”
basis, with all faults, and Assignee, by acceptance of this Agreement and each
Assignment, shall be deemed to have agreed and acknowledged that Assignor has
fully performed, discharged and complied with all of Assignor’s obligations,
representations, warranties, covenants and agreements hereunder, that Assignor
is discharged therefrom, and that Assignor shall have no further liability with
respect thereto, except only for those express warranties contained in this
Agreement, and Assignee, by such acceptance, expressly acknowledges that
ASSIGNOR MAKES NO WARRANTY OR REPRESENTATIONS, EXPRESS OR IMPLIED, OR ARISING BY
OPERATION OF LAW, RELATING TO THE ASSIGNED DEBT, ANY PORTION THEREOF, OR ANY
INSTRUMENTS EVIDENCING SAME, EXCEPT AS SPECIFICALLY SET FORTH HEREIN.

 

5

 

 

5.           Representations and Warranties of Assignee.    Assignee makes the
following representations and warranties to Assignor, each of which shall be
deemed made as of the Effective Date, and re-made as of each Purchase Tranche
Closing:

 

(a)          The Assignee is a legally recognized entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate, partnership of other applicable power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder, and the
execution, delivery and performance by the Assignee of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of the Assignee.

 

(b)          This Agreement, when executed and delivered by the Assignee, will
constitute a valid and legally binding obligation of the Assignee, enforceable
against the Assignee in accordance with its terms, except: (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally; or (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies.

 

(c)          The Assignee: (i) either alone or together with its
representatives, has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of this investment
and make an informed decision to so invest, and has so evaluated the risks and
merits of such investment; (ii) has the ability to bear the economic risks of
this investment and can afford a complete loss of such investment; (iii)
understands the terms of and risks associated with the acquisition of the
Assigned Debt, or any portion thereof, or any instruments evidencing same,
including, without limitation, a lack of liquidity, price transparency or
pricing availability and risks associated with the industry in which the
Borrower operates; (iv) has had the opportunity to review the Borrowers, its
business, its financial condition, its prospects, the Credit Agreement, the
Assigned Debt, any portion thereof, or any instruments evidencing same, all as
the Assignee has determined to be necessary in connection with this Agreement
and the assignments contemplated hereby.

 

(d)          The Assignee understands that: (i) the Assigned Debt, any portion
thereof, or any instruments evidencing same, have not been registered under the
Securities Act of 1933 (the “Securities Act”) or the securities laws of any
state; (ii) the Assigned Debt, any portion thereof, or any instruments
evidencing same, is and will be “restricted securities” as said term is defined
in Rule 144 of the Rules and Regulations promulgated under the Securities Act
(“Rule 144”); (iii) the Assigned Debt, any portion thereof, or any instruments
evidencing same, may not be sold, pledged or otherwise transferred unless a
registration statement for such transaction is effective under the Securities
Act and any applicable state securities laws, or unless an exemption from such
registration is available with respect to such transaction; and (iv) the
Assigned Debt, any portion thereof, or any instruments evidencing same, will
restrictive legends as to the foregoing in customary form.

6

 

 

(e)          The Assignee is not accepting this Agreement or any Assignment as a
result of any advertisement, article, notice or other communication regarding
the Assigned Debt, any portion thereof, or any instruments evidencing same
published in any newspaper, magazine, internet or social media, broadcast over
television or radio, presented at any seminary, or under any other media
generally circulated or available to the public or any other general
solicitation or general advertisement.

 

(f)          Neither the execution and delivery of this Agreement, or any
Assignment, nor the consummation of the transactions contemplated hereby, does
or will violate any constitution, statute, regulation, rule, injunction,
judgment, order, decree, ruling, charge or other restriction of any government,
governmental agency, or court to which the Assignee is subject or any provision
of its organizational documents or other similar governing instruments, or
conflict with, violate or constitute a default under any agreement, credit
facility, debt or other instrument or understanding to which the Assignee is a
party, The Assignee has consulted such legal, tax and investment advisors as it,
in its sole discretion, has deemed necessary or appropriate in connection with
this Agreement and the assignment of the Assigned Debt, any portion thereof, or
any instruments evidencing same as contemplated hereby.

 

(g)          There is no action, suit, proceeding, judgment, claim or
investigation pending, or to the knowledge of the Assignee, threatened against
the Assignee which could reasonably be expected in any manner to challenge or
seek to prevent, enjoin, alter or materially delay any of the transactions
contemplated hereby.

 

(h)          No authorization, consent, approval or other order of, or
declaration to or filing with, any governmental agency or body or other Person
is required for the valid authorization, execution, delivery and performance by
the Assignee of this Agreement and the consummation of the transactions
contemplated hereby.

 

(i)          The Assignee hereby acknowledges that the Assigned Debt, any
portion thereof, or any instruments evidencing same may only be disposed of in
compliance with state and federal securities laws. The Assignee further
acknowledges that in connection with any transfer of the Assigned Debt, any
portion thereof, or any instruments evidencing same subsequent to the date
hereof and other than pursuant to an effective registration statement, or an
applicable exemption to such registration requirements, the Borrower and/or the
Borrower’s transfer agent may require an opinion of counsel, the form and
substance of which opinion shall be reasonably satisfactory to the Borrower
and/or the Borrower’s transfer agent, as applicable.

 

6.          Borrower Acknowledgments. Borrowers hereby represent and warrant
that the obligations evidenced by the Revolving Note, including, without
limitation, all obligations for the Assigned Debt and the Remaining Debt, are
valid and enforceable obligations of the Borrowers subject to no defenses,
setoffs, counterclaims, cross-actions or equities in favor of the Borrowers, and
to the extent the Borrowers have any defenses, setoffs, counterclaims,
cross-actions or equities against Assignor and/or against the enforceability of
any such obligations, the Borrowers acknowledge and agree that same are hereby
fully and unconditionally waived by the Borrowers. The Borrowers further
acknowledge their obligations under Section 2(c) above, and agree to timely and
promptly deliver replacement notes to Lender as required by this Agreement. The
Borrowers further acknowledge that the Assigned Debt only represents a portion
of the obligations due or owing under the Revolving Note, and that the Assigned
Debt is only being assigned hereunder in Purchase Tranches as contemplated
above. In that regard, the Borrowers further acknowledge that the Remaining
Debt, and any portion of the Assigned Debt for which the Applicable Purchase
Price therefor has not been received by Lender, are and remain valid and
enforceable obligations of the Borrowers. Borrowers agree and acknowledge that
each of them is and shall remain liable to pay the Remaining Debt, and any
portion of the Assigned Debt for which the Applicable Purchase Price therefor
has not been received by Lender, as same becomes due in accordance with the
terms of the Credit Agreement and the Revolving Note, or any replacement notes
issued in replacement thereof as hereby contemplated, and nothing contained
herein shall be deemed or construed any waiver or to otherwise excuse
performance by Borrowers under their obligations to Lender.

 



7

 



 

7.           RELEASE. AS A MATERIAL INDUCEMENT FOR LENDER TO AGREE TO ENTER INTO
THIS AGREEMENT, BORROWERS AND ASSIGNEE HEREBY RELEASE LENDER, TOGETHER WITH ALL
OF ITS PARTNERS AND AFFILIATES, AND THE OFFICERS, MEMBERS, DIRECTORS, PARTNERS,
EMPLOYEES, AGENTS AND ATTORNEYS OF EACH OF THE FOREGOING, FROM ALL CLAIMS,
CAUSES OF ACTION AND LIABILITIES OF ANY NATURE OR KIND IN ANY WAY RELATING,
DIRECTLY OR INDIRECTLY, TO THE ASSIGNED DEBT, ANY COLLATERAL SECURING ANY
OBLIGATIONS THEREUNDER, THIS AGREEMENT, OR ANY OTHER DEBTS OR OBLIGATIONS IN ANY
WAY RELATING TO THE CREDIT AGREEMENT, TO THE EXTENT ARISING ON OR PRIOR TO THE
DATE HEREOF, INCLUDING, WITHOUT LIMITATION, ANY AND ALL CLAIMS ARISING FROM OR
RELATING TO NEGOTIATIONS, DEMANDS, REQUESTS OR EXERCISE OF REMEDIES IN
CONNECTION WITH THE ASSIGNED DEBT, THIS AGREEMENT, ANY OTHER DEBTS OR
OBLIGATIONS IN ANY WAY RELATING TO THE CREDIT AGREEMENT, AND ANY AND ALL FEES OR
CHARGES COLLECTED IN CONNECTION WITH TIIE ASSIGNED DEBT, THIS AGREEMENT, OR ANY
OTHER DEBTS OR OBLIGATIONS IN ANY WAY RELATING TO THE, CREDIT AGREEMENT.
MOREOVER UPON DELIVERY OF EACH ASSIGNMENT HEREUNDER, THE FOREGOING RELEASE SHALL
BE DEEMED AUTOMATICALLY RE-MADE AND EFFECTIVE FOR ALL CLAIMS, CAUSES OF ACTION
AND LIABILITIES OF ANY NATURE OR KIND COVERED HEREBY TO THE EXTENT ARISING ON OR
PRIOR TO THE DATE OF SUCH ASSIGNMENT.

 

8.            Default and Termination.

 

(a)          Breach By Assignor. In the event Assignor shall breach any of its
covenants or agreements hereunder, and such breach is not cured within thirty
(30) days after Assignor’s receipt of written notice of such breach from
Assignee, which notice shall specify the breach with specificity, then
Assignee’s sole and exclusive remedy hereunder shall be to terminate this
Agreement upon written notice to Assignor, whereupon this Agreement shall
terminate and Assignor and Assignee shall have no further obligation, each to
the other, under this Agreement. Assignor and Assignee agree that the foregoing
exclusive remedy will be adequate and each of them agrees that Assignee shall
not have any other remedies, at law or in equity, for any breach by Assignor not
cured within any applicable notice and cure period, other than termination of
this Agreement as hereby provided.

 

(b)          Breach By Assignee. In the event Assignee shall breach any of its
covenants or agreements hereunder, and such breach is not cured within thirty
(30) days after Assignee’s receipt of written notice of such breach from
Assignor, which notice shall specify the breach with specificity, then
Assignor’s sole and exclusive remedy hereunder shall be to terminate this
Agreement upon written notice to Assignee, whereupon this Agreement shall
terminate and Assignor and Assignee shall have no further obligation, each to
the other, under this Agreement. Assignor and Assignee agree that the foregoing
exclusive remedy will be adequate and each of them agrees that Assignor shall
not have any other remedies, at law or in equity, for any breach by Assignee not
cured within any applicable notice and cure period, other than termination of
this Agreement as hereby provided. Notwithstanding the foregoing to the
contrary, the foregoing notice and cure period shall not be applicable with
respect to Assignee’s failure to pay the Applicable Purchase Price at a Purchase
Tranche Closing, and any such failure shall be deemed an immediate breach
hereunder, entitling Assignor to avail itself of the exclusive termination
remedy hereby provided immediately upon such failure to pay the Applicable
Purchase Price at a Purchase Tranche Closing.

 

8

 

 

(c)          Breach by Borrower. Any breach by Borrower under this Agreement, if
such breach is not cured within thirty (30) days after Borrower’s receipt of
written notice of such breach from the party alleging such breach, shall be
deemed an event of default by Borrower under the Credit Agreement, and any such
breach may be enforced by Assignor through any remedies available to Assignor,
at law or in equity, or under the Credit Agreement. Borrower shall have no
rights to enforce this Agreement as against Assignor or Assignee, nor shall any
breach or default by Assignor or Assignee hereunder in any way abrogate, limit,
or otherwise affect Borrower’s obligations under the Credit Agreement and
related Loan Documents.

 

9.          Waiver; Forbearance. The parties recognize and acknowledge that by
entering into this Agreement, the Lender is not waiving any rights of remedies
it may have under any of the Loan Documents, any defaults of Events of Default
arising thereunder, of any judgments previously obtained by Lender in connection
therewith (collectively, the “Existing Rights”); provided, however, that Lender
hereby agrees that, commencing on the “Debt Condition Date” (as hereinafter
defined), Lender agrees that it shall not thereafter enforce, and Lender shall
thereafter forbear from pursuing enforcement of, any of its Existing Rights,
unless and until an additional default or Event of Default occurs (either by
Borrower or any other Person other than Lender) under the Credit Agreement, any
other Loan Documents, this Agreement, or any of the “Payment Agreements” (as
hereinafter defined), whereupon the foregoing forbearance shall automatically
become null and void and of no further force or effect, without any further
notice or demand from Lender. For purposes of this Agreement, the term “Debt
Condition Date” shall mean the date when the following two conditions are
satisfied to Lender’s reasonable satisfaction: (i) Borrower enters into a
comprehensive set of agreements with other third parties (the “Payment
Agreements”), pursuant to which Borrowers intend to pay off in full the entire
amount of the Assigned Debt and Remaining Debt, or any other transaction which
would satisfy the judgments and the entire amount of the Assigned Debt and the
Remaining Debt, which Payment Agreements are intended to include, without
limitation, this Agreement and another asset based lending credit facility for
Borrowers; and (ii) the Payment Agreements are reviewed and approved by Lender,
such approval not to be unreasonably withheld. Notwithstanding anything
contained in this Agreement, the forbearance described in this Section 9 shall
commence upon the filing of the Motion to Vacate in accordance with the Second
Amendment to the Credit Agreement, being executed simultaneously herewith. In
addition, notwithstanding anything contained in this Agreement to the contrary,
the Lender shall have the right, at any time, to accept payment in full of the
then outstanding Assigned Debt and Remaining Debt, whether in connection with
the Payment Agreements, or otherwise, and in such event, Lender shall have the
absolute right to terminate this Agreement with respect to any portion of the
Assigned Debt not yet sold and assigned to Assignee as of such date. Assignee
and or Borrowers may prepay the Assigned Debt and the Remaining Debt, whether in
connection with the Payment Agreements, or otherwise, without penalty.

 

10.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, which also govern the Revolving
Note.

 

11.          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

12.          Headings. The headings of the paragraphs of this Agreement have
been included only for convenience, and shall not be deemed in any manner to
modify or limit any of the provisions of this Agreement or used in any manner in
the interpretation of this Agreement.

 

9

 

 

13.         Interpretation. Whenever the context so requires in this Agreement,
all words used in the singular shall be construed to have been used in the
plural (and vice versa), each gender shall be construed to include any other
genders, and the word “Person” shall be construed to include a natural person, a
corporation, a firm, a partnership, a joint venture, a trust, an estate or any
other entity.

 

14.         Partial Invalidity. Each provision of this Agreement shall be valid
and enforceable to the fullest extent permitted by law. If any provision of this
Agreement or the application of such provision to any person or circumstances
shall, to any extent, be invalid or unenforceable, then the remainder of this
Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected by such invalidity or unenforceability.

 

15.         Execution. This Agreement may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Agreement, and same shall become effective when counterparts have been
signed by each party and each party has delivered its signed counterpart to the
other party. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.

 

16.         Effective Date. For purposes of this Agreement, the “Effective Date”
shall mean the date when this Agreement becomes fully executed by all parties
hereto.

 

[Signatures on the following page]

 

10

 

 

IN WITNESS WHEREOF, Assignor, Assignee, and Borrower have executed this
Agreement as of the date above first written.

 

  Assignor:       TCA GLOBAL CREDIT MASTER FUND, LP

 

  By: TCA Global Credit Fund GP, Ltd.   Its: General Partner         By: /s/
Robert Press     Robert Press, Director         Date: 2/25/15

 

  Assignee:       ICONIC HOLDINGS, LLC, a Delaware limited liability company    
    By: /s/ Robert Papiri   Name:  Robert Papiri   Title: Manager         Date:
February 24, 2015

 

11

 

 

IN WITNESS WHEREOF, Assignor, Assignee, and Borrower have executed this
Agreement as of the date above first written.

 

Borrowers:

 

M LINE HOLDINGS, INC.,

a Nevada corporation

  

By: /s/ Anthony L. Anish     Name: ANTHONY L. ANISH     Title: COO     Date:
2/23/15           E.M. TOOL COMPANY, INC.,   PRECISION AEROSPACE AND a
California corporation   TECHNOLOGIES, INC.,     a Nevada corporation       By:
/s/ Anthony L. Anish   By: /s/ Anthony L. Anish Name: ANTHONY L. ANISH   Name:
ANTHONY L. ANISH Title: PRES   Title: PRES Date: 2/23/15   Date: 2/23/15

 

 

12

 

 

EXHIBIT “A”

 

PURCHASE TRANCHES

 

Purchase Tranche Number  Applicable Purchase Price   Date for Purchase Tranche
Closing           1  $100,000   Within three (3) business days after
satisfaction or waiver of Initial Conditions           2  $80,000   20 Trading
Days after prior Purchase Tranche Closing           3  $80,000   20 Trading Days
after prior Purchase Tranche Closing           4  $80,000   20 Trading Days
after prior Purchase Tranche Closing           5  $80,000   20 Trading Days
after prior Purchase Tranche Closing           6  $80,000   20 Trading Days
after prior Purchase Tranche Closing           7  $80,000   20 Trading Days
after prior Purchase Tranche Closing           8  $80,000   20 Trading Days
after prior Purchase Tranche Closing           9  $80,000   20 Trading Days
after prior Purchase Tranche Closing           10  $80,000   20 Trading Days
after prior Purchase Tranche Closing           11  $80,000   20 Trading Days
after prior Purchase Tranche Closing           12  $80,000   20 Trading Days
after prior Purchase Tranche Closing           13  $80,000   20 Trading Days
after prior Purchase Tranche Closing           14  $80,000   20 Trading Days
after prior Purchase Tranche Closing           15  $60,000   20 Trading Days
after prior Purchase Tranche Closing

 

13

 

 

EXHIBIT “B”

 

FORM OF ASSIGNMENT

 

14

 

